Citation Nr: 1636438	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  10-22 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for asthma.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for sarcoidosis.

4.  Entitlement to service connection for hydrocephalus.

5.  Entitlement to an evaluation in excess of 50 percent for sinusitis and pansinusitis.

6.  Entitlement to an increased evaluation for allergic rhinitis, evaluated as noncompensable prior to December 8, 2015, and 10 percent disabling from December 8, 2015.

7.  Entitlement to an initial evaluation in excess of 10 percent for vertigo.

8.  Entitlement to an increased evaluation for left wrist injury with scar, evaluated as noncompensable prior to December 8, 2015, and 10 percent disabling from December 8, 2015.

9.  Entitlement to VA disability compensation under 38 U.S.C.A. § 1151 for right eye blindness due to VA treatment in September 2006.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to July 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of April 2008, May 2012, and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  

The Board notes that in a December 2015 rating decision, the RO denied the Veteran's claim of service connection for headaches.  The Veteran submitted a notice of the disagreement with that decision in August 2016.  The Veterans Appeals Control and Locator System (VACOLS) shows that the RO has noted receipt of the NOD.  Thus, it appears that the RO will be issuing a statement of the case on that issue, and the Board will take no further action on that issue at this time.

The issues of entitlement to service connection for depression, sarcoidosis, and hydrocephalus; the reopened claim for service connection for asthma; the claim for increased rating for left wrist disability; the claim for TDIU; and the claim for compensation under 38 U.S.C.A. § 1151, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 1998 rating decision found that new and material evidence had not been received to reopen a claim of service connection for asthma.  The Veteran did not appeal this decision and no new and material evidence was received within the appeal period.  Thus, the decision became final.

2.  Evidence received since July 1998 raises a possibility of substantiating the service connection claim for asthma.

3.  Prior to December 8, 2015, there is no evidence that the Veteran has greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  At no time have nasal polyps been shown.

4.  The Veteran's sinusitis has at times been manifested by near constant sinusitis with constant bilateral frontal headache and consistent post nasal drip with copious mucous production, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

5.  Since the initial grant of service connection, the Veteran's vertigo has been manifested by dizziness, loss of balance, and staggering.


CONCLUSIONS OF LAW

1.  The criteria to reopen the claim of service connection for asthma have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for a compensable rating for allergic rhinitis prior to December 8, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6522 (2015).

3.  The criteria for a rating in excess of 10 percent for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6522 (2015).

4.  The criteria for a rating in excess of 50 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321, 4.97, Diagnostic Code 6510 (2015).

5.  The criteria for an initial disability rating of 30 percent, but no more, for vertigo have been met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6204 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2015).  Standard letters dated in September 2010, January 2012, and June 2012 satisfied the duty to notify provisions. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. §5103A  (West 2014); 38 C.F.R. § 3.159 (c) (2015).  The Veteran's service personnel records, VA treatment records, private treatment records, VA medical examinations, and Social Security Administration (SSA) records were obtained.  The Veteran was medically evaluated in October 2010, and December 2015 for his sinusitis, allergic rhinitis, and vertigo disabilities.  The record does not reflect that these examinations were inadequate for rating purposes for these claims.  The Board finds these examinations to be adequate for rating purposes as they are based upon consideration of the Veteran's prior medical history and examinations, they describe his disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and they contain reasoned explanations.

The RO formally found that the Veteran's service treatment were unavailable.  In appeals where a veteran's service treatment records are unavailable, there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  Here, the Board is ordering additional searches for the service treatment records on remand.  However, the issues decided herein involving the ratings of the service connected disabilities may be resolved without the service treatment records.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  For the foregoing reasons, VA's duty to assist has been met.

II.  Reopening a Claim:  Asthma

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim of service connection for asthma.

The claim was originally denied in a November 1993 rating decision.  In July 1998, the RO denied reopening the claim on the basis that asthma was first shown in 1993 and there was no medical evidence demonstrating a nexus between the Veteran's service and his asthma.  The July 1998 decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  See 38 C.F.R. §20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet.App. 242, 251-52 (2010).

A claim may be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

"New" evidence is evidence not previously submitted to agency decision-makers, and "material" evidence is evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

At the time of the July 1998 rating decision, there was no medical evidence of record demonstrating a possible link between the Veteran's service and his asthma.  

Since July 1998, a VA treatment record dated in December 1999 noted an exacerbation of asthma that had been present since 1989.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet.App. 510, 513 (1992); Meyer v. Brown, 9 Vet.App. 425, 429 (1996); King v. Brown, 5 Vet.App. 19, 21 (1993).

As the new evidence relates to an unestablished fact necessary to substantiate the claim, namely that the Veteran's asthma may have been present during his period of service, and given VA's the heightened duty in the absence of his service treatment records, the claim to reopen is warranted.

III.  Increased Ratings 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence'); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Sinusitis and Pansinusitis

The Veteran's sinusitis and pansinusitis has been rated as 50 percent disabling from September 8, 2010, the date of the current claim for an increased rating.  Service connection has been in effect since July 1991.  

Sinusitis (maxillary, chronic) is evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6510.  This disability, along with the sinus disabilities addressed in Diagnostic Codes 6511, 6512, 6513and 6514, is rated pursuant to the General Rating Formula for Sinusitis (General Rating Formula).

Under the General Rating Formula, a noncompensable rating is warranted for sinusitis detected by X-ray only.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (four to six weeks) of antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating requires (1) three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or (2) more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The maximum disability rating of 50 percent is assigned (1) following radical surgery with chronic osteomyelitis or (2) for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.

An incapacitating episode of sinusitis is defined as an episode that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510 to 6514, General Rating Formula, Note.

On VA examination in October 2010, the Veteran reported constant sinus problems.  He described being incapacitated as often as three times per year for up to one month.  He reported interference with breathing, purulent discharge from the nose, pain, and crusting.  He reported having antibiotic treatment lasting four to six weeks.  He reported having had three sinus surgeries.  

VA examination in December 2015 noted that continuous medication in the form of Claritin was needed for chronic sinusitis.  The examiner noted that no incapacitating episodes had been noted.  The sinusitis was described as being in remission.  

From September 8, 2010, the date he filed his current claim for an increased rating, the Veteran has been assigned a disability rating of 50 percent for his service-connected sinusitis.  This is the maximum rating allowed under Diagnostic Code 6510 and the General Rating Formula for Sinusitis.  38 C.F.R. § 4.97.  

At the hearing before the undersigned, the Veteran's representative essentially agreed that the current 50 percent rating for sinusitis was appropriate; she argued that the separate rating for allergic rhinitis should have been assigned earlier than December 2015.  That issue is addressed next.

The Board has considered whether an extraschedular rating is warranted for the Veteran's sinusitis.  The Court has held that neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected sinusitis has at times been manifested by near constant sinusitis with headache and mucous production, tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The criteria for the Veteran's current 50 percent disability rating include near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  The Board finds that this criteria adequately contemplates the Veteran's symptoms. 

The Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture and, as such, there is nothing exceptional or unusual about the Veteran's sinusitis disability.  Thun, 22 Vet.App. at 115.

With respect to the second Thun element, the evidence does not suggest that the Veteran's service-connected sinusitis alone results in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Allergic Rhinitis

A February 2016 Decision Review Officer's decision granted a separate 10 percent rating for allergic rhinitis from December 8, 2015.  Allergic rhinitis had previously been rated as part of the sinusitis and pansinusitis disability.  The Veteran contends that the separate 10 percent rating is warranted prior to December 8, 2015.  

Under Diagnostic Code 6522, a 30 percent rating is provided for allergic or vasomotor rhinitis with polyps.  Without polyps, but with greater than 50-percent obstruction of nasal passages on both sides or complete obstruction on one side a 10 percent rating is provided.  38 C.F.R. § 4.97, Diagnostic Code 6522.  

When the schedule does not provide a zero percent evaluation for in a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

A VA examination in October 2010 noted nasal obstruction.  The percentage of obstruction in the right nostril was zero percent and in the left was 70 percent.  No nasal polyps were present.  

VA examination on December 8, 2015 noted greater than 50 percent obstruction of the nasal passages on both sides.  There was not complete obstruction on either side.  There were no nasal polyps present.  

There was no indication of nasal obstruction of greater than 50 percent on both sides prior to the December 8, 2015 examination.  Specifically, the October 2010 examination showed percentage of obstruction in the right nostril was zero percent and in the left was 70 percent.  The preponderance of the evidence is against a compensable rating for the Veteran's allergic rhinitis prior to December 8, 2015.  Further, there is no basis for a rating in excess of 10 percent at any time as neither examination of record found evidence of nasal polyps.  38 U.S.C.A. § 5107(b).

Vertigo

The Veteran's vertigo is rated under 38 C.F.R. § 4.87, Diagnostic Code 6204, applicable to peripheral vestibular disorders.  Under Diagnostic Code 6204, a 10 percent rating is warranted for occasional dizziness and the maximum schedular rating of 30 percent is warranted for dizziness and occasional staggering.  A Note following Diagnostic Code 6204 provides: "Objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code."  38 C.F.R. § 4.87, Diagnostic Code 6204.  In this regard, the Board notes that the Veteran is already in receipt of a compensable, 10 percent rating.

The Veteran testified before the undersigned that his vertigo causes him to stumble and lose his balance "all the time."

The Veteran is competent to testify to these symptoms, but Diagnostic Code 6204 specifically requires "objective findings supporting the diagnosis of vestibular disequilibrium."  For the following reasons, the Board concludes that the findings in the evidence of record in this case from the initial grant of service connection are essentially commensurate with a 30 percent rating.

A VA examination in October 2010 noted the Veteran's report of being so dizzy he could not walk without a cane.

On a September 2011 VA examination, the Veteran reported constant dizziness and constant vertigo.  The examination did not reveal a disturbance of balance, a staggering gait, or a cerebellar gait; however, the examiner did note that the Veteran had severe episodes of vertigo that resulted in problems walking due to balance problems, as well as nausea and vomiting.

On VA examination in December 2015, the examiner noted that the Veteran's vertigo occurred one to four times per month and the Veteran was unable to move his head.  His gait was normal at the examination.  The examiner described the Veteran's vertigo as active.

The Veteran is competent to report symptoms such as dizziness, staggering, and loss of balance, because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. at 470.  Given his credible complaints of dizziness and staggering, combined with the VA examination reports which show active vertigo during the appeals period, the Board finds that the Veteran has provided sufficient evidence to warrant the assignment of an initial 30 percent evaluation under Diagnostic Code 6204. 

Put another way, resolving all doubt in his favor, the evidence supports a finding that the symptomatology associated with the Veteran's labyrinthitis more closely approximates the criteria for a 30 percent rating.  While the examination reports did not specifically note staggering, the Veteran has reported that this occurs, and the criteria for the 30 percent rating require only occasional staggering, not that this be constant.  

As discussed above, a 30 percent rating is the highest (maximum) schedular rating available under Diagnostic Code 6204.  There is no alternate code for application. 

Notably, an evaluation under Diagnostic Code 6205 (Meniere's disease) is not proper because the Veteran does not have Meniere's disease.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

In sum, based on the evidence of record and analysis above, the Board concludes the Veteran's vertigo more nearly approximates the criteria for a 30 percent rating since the initial grant of service connection, and his claim is granted to that extent. 



ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for asthma, and to this extent only the appeal is granted.

An evaluation in excess of 50 percent for sinusitis and pansinusitis is denied.

An increased evaluation for allergic rhinitis, evaluated as noncompensable prior to December 8, 2015, and 10 percent disabling from December 8, 2015, is denied.

An initial evaluation of 30 percent, and not in excess thereof, for vertigo is granted.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the remaining claims.

The Veteran's attorney has requested that additional searches for the Veteran's service treatment records be conducted.  VA's duty to assist is heightened when records are in the control of a government agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  Additional efforts to obtain complete copies of the Veteran's service treatment records should be undertaken.

Regarding the service connection claims, VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Given the heightened duty to assist the Veteran in light of his missing service treatment records, the Board finds that VA's duty to provide the Veteran with VA examinations and related medical opinions has been triggered.

With respect to the asthma claim, a May 1993 Gulf War examination noted a diagnosis of asthma.  In November 1994 the Veteran reported a history of asthma while on active duty.  The Veteran has not been provided with a VA examination with an opinion as to whether the Veteran has asthma that may be related to his period of service, to include his service in the Persian Gulf during the Gulf War.  

The Veteran has not been provided a VA examination to determine the etiology of his sarcoidosis, to include whether it could be related to his Gulf War service.  

With respect to hydrocephalus, a September 2012 VA examiner indicated that this was related to sarcoidosis, however a March 2012 VA record attributed it to lumbar punctures.  A December 2015 VA examination stated that there was no current diagnosis of hydrocephalus to render a nexus opinion.  The Veteran has testified to ongoing symptoms of hydrocephalus.  Moreover, the requirement that a "current disability" be present in a service connection claim is satisfied when an appellant has a disability at the time a claim is filed or during the pendency of that claim even if that disability subsequently resolves.  The Board may also make a factual finding as to whether an earlier diagnosis is sufficiently proximate to the filing of a claim so as to constitute evidence of a current diagnosis.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Another examination is necessary in order to ascertain the etiology of any hydrocephalus that is currently shown or was present during the appeals period.

The Veteran contends that he has depression that is secondary to service connected disabilities.  VA outpatient records in December 2011 note depression due to medical condition, however the specific medical condition(s) is/are not noted, and it is not clear whether a service connected disability causes the depression.  A VA psychiatric examination is warranted.

The Veteran contends that his service connected left wrist injury with scar has worsened and now includes problems with his fingers that were not considered in the VA examinations of record.  As such, another examination is necessary.  

The issue of entitlement to TDIU must be deferred pending the above development.  

The Veteran's claim for disability compensation under 38 U.S.C.A. § 1151 for right eye blindness due to VA treatment in September 2006 must also be deferred; the VA opinion obtained in January 2010 indicated that the Veteran's right eye pathology may be associated with his sarcoidosis.  As the Board is remanding the issue of entitlement to service connection for sarcoidosis, consideration of the § 1151 claim must await resolution of the service connection claim, as it may be moot if service connection is granted for sarcoidosis. 

Accordingly, the case is REMANDED for the following action:

1.  Make an additional attempt to obtain the Veteran's service treatment records, from the service department or appropriate records depository.  Ensure that the records request contains all proper identifying information for the Veteran.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Schedule the Veteran for appropriate VA examination(s) for sarcoidosis, asthma, and hydrocephalus to determine whether the Veteran currently has, or had during the appeals period, sarcoidosis, asthma, and/or hydrocephalus related to his military service, to include service in the Gulf War. 

All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the reports.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. 

Based on a review of all the evidence of record, the clinical evaluation, and with consideration of the Veteran's statements, the examiner must indicate if sarcoidosis, asthma, and/or hydrocephalus is related to his military service, to include service in the Gulf War.  

A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of the Veteran's psychiatric disorder, claimed as depression.  The electronic claims file should be made available to and reviewed by the examiner.  All appropriate psychological tests deemed necessary should be administered.  

Based on review of the record, and interview/examination of the Veteran, the examiner should provide an opinion that responds to the following: 

(a) Please identify (by medical diagnosis) each of the Veteran's psychiatric disorders.  

(b) As to each psychiatric disorder found to be present, the examiner should opine whether it is at least as likely as not that such entity had its onset in service.  

(c) Please state whether it is at least as likely as not that the Veteran has a psychiatric disorder that is caused by his service-connected disabilities, to include the aggregate impact of the conditions, to include as a result of the pain and functional impact of the service-connected disabilities.  

(d) Please state whether it is at least as likely as not that the Veteran has a psychiatric disorder that is aggravated by his service-connected disabilities, to include the aggregate impact of the conditions, to include as a result of the pain and functional impact of the service-connected disabilities.  

If the examiner finds that the Veteran has a psychiatric disorder that is related to his "medical condition," please specify what specific medical diagnoses are involved in such causation.  

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

4.  Schedule the Veteran for an appropriate VA examination to determine the severity of his residuals of left wrist injury with scars.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  The examiner must describe any disability of the fingers associated with the service connected left wrist disability.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative along with an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


